   Case: 1:18-cr-00284 Document #: 124 Filed: 07/12/19 Page 1 of 4 PageID #:798             (



                       UNITED STATES DISTRICT COURT
                                                                    FILE. D
                       NORTHERN DISTRICT OF ILLINOIS                       .tuL 12   2019   ,)
                             EASTERN DIVISION

UNITED STATES OF AMERICA                                            .[H8UI',8''*[YI?U*'
                                                                         JUDGE CHANG
         v.                                         No. 18 CR 284-3


                                                               MAGISTRATE JUDGE       VALDfl
JAIQAIL WRIGHT,
       also known as "Jaigail Wright"               Violations: Title 18, United
                                                    States Code, Sections
                                                    922(a)(1)(A), 922(g)(t), and 2

                                                  SUPERSEDING INFORMATION

                                    COUNT ONE

      The UNITED STATES ATTORNEY charges:

      From no later than in or about July 2016, and continuing until on or about May

10, 2018, in the Northern District of Illinois, Eastern Division, and elsewhere,

                          CHRISTOPHER HENDERSON,
                               JOHN L. PHILLIPS,
                          also known as "JoJo" and "Durk," and
                                JAIQAIL WRIGHT,
                             also known as "Jaigail Wright,"

defendants herein, not being licensed importers, manufacturers, or dealers, willfully

engaged in the business of dealing in firearms;

      In violation of Title 18, United States Code, Sections 922(a)(1)(A) and   2.
   Case: 1:18-cr-00284 Document #: 124 Filed: 07/12/19 Page 2 of 4 PageID #:798




                                   COUNT TWO

      The UNITED STATES ATTORNEY further charges:

      On or about May 10, 2018, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                                JAIQAIL WRIGHT,
                             also known as "Jaigail Wright,"

defendant herein, knowing that he had previously been convicted of         a   crime

punishable by a term of imprisonment exceeding one year, did knowingly possess in

and affecting interstate commerce ammunition, namely, six rounds of Companhia

Brasileira de Cartuchos, .40 caliber ammunition, which ammunition had traveled in

interstate and foreign commerce prior to defendant's possession of the ammunition;

      In violation of Title 18, United States Code, Section 922(dG).
   Case: 1:18-cr-00284 Document #: 124 Filed: 07/12/19 Page 3 of 4 PageID #:798




                            FORFEITURE ALLEGATION

      The UNITED STATES ATTORNEY further alleges:

      1.     Upon conviction of an offense in violation of Title 18, United States Code,

Sections 922 and,924, as set forth in this Information, defendants shall forfeit to the

United States of America any firearm and ammunition:

             a.     involved in and used in any offense of conviction, as provided in

Title 18, United States Code, Section 924(d)(1) and Title 28, United States         Code,

Section 2461(c); and

             b.     found in the possession and under the immediate control of the

defendants at the time of arrest, upon conviction of any offense for committing and

attempting to commit any felony involving the use of threats, force, and violence, and

perpetrated in whole or in part by the use of firearms, as provided in 18 U.S.C.   S 3665.

      2.     The property to be forfeited includes, but is not limited to:

             a.     a Glock, model 19,    I   millimeter pistol, bearing serial number

ABXPS91;

             b.     a Glock, model 23, .40 caliber pistol, bearing serial number
BBFY989;

             c.     a Glock, modeI26, 9 millimeter caliber semi-automatic pistol     with

an obliterated serial number, magazines, and associated ammunition'

             d.        a Glock, model 27, .40 caliber sgmi-automatic pistol, bearing
serial number AAFH542, and associated ammunition;




                                              o
   Case: 1:18-cr-00284 Document #: 124 Filed: 07/12/19 Page 4 of 4 PageID #:798




            e.     a Glock, model 22, .40 caliber semi-automatic pistol, bearing
serial number EEZ363US; and

            t.    two Glock magazines and six rounds of Co-panhia Brasileira      d.e


Cartuchos, .40 caliber ammunition.



                                            \.7   ' -   !   .   \JU'e-   ln
                                            UMTED STATES ATTOR




                                        4
